Exhibit 10.3

  

REORGANIZATION AGREEMENT

 

Dated as of April 17, 2019

 

 

 

 

TABLE OF CONTENTS

  

  Page ARTICLE I DEFINITIONS 1 1.1   Certain Defined Terms 1 1.2   Terms Defined
Elsewhere in this Agreement 2 1.3   Other Definitional and Interpretative
Provisions 3     ARTICLE II THE REORGANIZATION 3 2.1   Reorganization
Transactions 3 2.2   Other Transactions 4 2.3   Consent to Transactions. 5
2.4   No Liabilities in Event of Termination; Certain Covenants. 5     ARTICLE
III REPRESENTATIONS AND WARRANTIES 6 3.1   Representations and Warranties 6    
ARTICLE IV MISCELLANEOUS 7 4.1   Amendments and Waivers 7 4.2   Successors and
Assigns 7 4.3   Notices 7 4.4   Further Assurances 8 4.5   Entire Agreement 8
4.6   Governing Law 8 4.7   Jurisdiction 8 4.8   WAIVER OF JURY TRIAL 9
4.9   Severability 9 4.10   Enforcement 9 4.11   Counterparts; Facsimile
Signatures 9 4.12   Expenses 9

 

Schedule A – Founder Members

Schedule B – Non-Founder Members

Exhibit A – Form of Class B Common Stock subscription letter

Exhibit B – Form of Class C Common Stock subscription letter

Exhibit C – Form of Common Unit Redemption Agreement

Exhibit D – Form of Common Unit Subscription Agreement

  

 

 

 

REORGANIZATION AGREEMENT

 

THIS REORGANIZATION AGREEMENT (this “Agreement”), dated as of April 17, 2019, by
and among Greenlane Holdings, Inc., a Delaware corporation (“Pubco”), Greenlane
Holdings, LLC, a Delaware limited liability company (the “Company”), and the
members of the Company listed on the signature pages hereto (each a “Member” and
collectively, the “Members”).

 

RECITALS

 

WHEREAS, the Board of Directors of Pubco (the “Board”) has determined to effect
an underwritten initial public offering (the “IPO”) of Pubco’s Class A Common
Stock (as defined below);

 

WHEREAS, the parties hereto desire to effect the Transactions (as defined below)
in contemplation of the IPO; and

 

WHEREAS, in connection with the IPO, the applicable parties hereto intend to
enter into the Transactions.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1 Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
law to close.

 

“Class A Common Stock” shall mean Class A Common Stock, par value $0.01 per
share, of Pubco, having the rights set forth in the Amended and Restated
Certificate of Incorporation.

 

“Class B Common Stock” shall mean Class B Common Stock, par value $0.0001 per
share, of Pubco, having the rights set forth in the Amended and Restated
Certificate of Incorporation.

 

“Class C Common Stock” shall mean Class C Common Stock, par value $0.0001 per
share, of Pubco, having the rights set forth in the Amended and Restated
Certificate of Incorporation.

 

“Common Unit” shall mean a Common Unit of the Company, having the rights set
forth in the Amended and Restated Operating Agreement.

 

“Convertible Notes” shall mean the $48.25 million aggregate principal amount of
the Company’s Convertible Promissory Notes that were issued pursuant to the Note
Purchase Agreement dated as of December 21, 2018 among the Company and the
investors named therein.

 

“Effective Time” means the date and time on which the Registration Statement
becomes effective.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

 

 

“Existing Certificate of Incorporation” means the Certificate of Incorporation
of Pubco, as filed with the Secretary of State of the State of Delaware on May
2, 2018.

 

“Existing Company LLC Agreement” means the Second Amended and Restated Limited
Liability Company Operating Agreement of the Company, dated as of February 20,
2018, as amended by Amendment No. 1 to the Second Amended and Restated Limited
Liability Company Operating Agreement effective December 19, 2018, by the
Members as the sole members of the Company.

 

“Founder Members” means the Members listed on Schedule A to this Agreement.

 

“IPO Closing” means the initial closing of the sale of the Class A Common Stock
in the IPO.

 

“IPO Price Per Share” means the per share public offering price for the Class A
Common Stock.

 

“Non-Founder Members” means the Members listed on Schedule B to this Agreement.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

 

“Pricing” means such date and time as the Board or the pricing committee thereof
determines to price the IPO.

 

“Registration Statement” means the registration statement on Form S-1 (File No.
333-230405) filed by Pubco under the Securities Act with the SEC to register the
IPO.

 

“Reorganization Documents” means the Amended and Restated Certificate of
Incorporation, the Amended and Restated By-laws, the Amended and Restated
Operating Agreement, the Registration Rights Agreement, the Tax Receivable
Agreement, the 2019 Equity Incentive Plan and all other agreements and documents
entered into in connection with the Transactions.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

1.2 Terms Defined Elsewhere in this Agreement. Each of the following terms is
defined in the Section set forth opposite such term:

 

Term   Section 2019 Equity Incentive Plan   2.2(c) Agreement   Preamble Amended
and Restated Bylaws   2.1(b) Amended and Restated Certificate of Incorporation  
2.1(a) Amended and Restated Operating Agreement   2.1(c) Board   Recitals Common
Unit Redemption Agreement   2.2(d) Common Unit Subscription Agreement   2.2(e)
Company   Preamble e-mail   4.3 IPO   Recitals Proceeds   2.2(e) Pubco  
Preamble Registration Rights Agreement   2.2(a) Reorganization Transactions  
2.1 Tax Receivable Agreement   2.2(e) Transactions   2.2(b)

  

2

 

 

1.3 Other Definitional and Interpretative Provisions. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. References to
Articles, Sections, and Schedules are to Articles, Sections, and Schedules of
this Agreement unless otherwise specified. All Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. The Reorganization Documents referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. Any capitalized terms used in any Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

Article II
THE REORGANIZATION

 

2.1 Reorganization Transactions. Subject to the terms and conditions hereinafter
set forth, and on the basis of and in reliance upon the representations,
warranties, covenants and agreements set forth herein, the parties hereto shall
take the actions described in this Section 2.1 (each, a “Reorganization
Transaction” and, collectively, the “Reorganization Transactions”), which shall
be effective as of immediately after the Effective Time:

 

(a) Filing of Amended and Restated Certificate of Incorporation. Pubco shall
adopt and file with the Secretary of State of the State of Delaware an amended
and restated certificate of incorporation of Pubco, substantially in the form
filed as Exhibit 3.1 to the Registration Statement (the “Amended and Restated
Certificate of Incorporation”).

 

(b) Adoption of Amended and Restated By-laws. The Board shall adopt amended and
restated by-laws of Pubco, substantially in the form filed as Exhibit 3.2 to the
Registration Statement (the “Amended and Restated By-laws”).

  

3

 

 

(c) Adoption of Amended and Restated Operating Agreement. The Company and the
Members shall execute and deliver the Third Amended and Restated Operating
Agreement of the Company, substantially in the form filed as Exhibit 10.3 to the
Registration Statement (the “Amended and Restated Operating Agreement”).

 

(d) Issuance of Class B Common Stock to Non-Founder Members. In connection with
the filing of the Amended and Restated Certificate of Incorporation, each of the
Non-Founding Members shall execute and deliver to Pubco a subscription letter
substantially in the form of Exhibit A hereto to subscribe for and purchase for
a purchase price of $0.0001 per share, the number of shares of Class B Common
Stock set forth opposite the name of each Non-Founder Member on Schedule B
hereto, and Pubco shall accept such subscriptions and agree to issue such shares
to the Non-Founder Members at the effective time of the Amended and Restated
Operating Agreement.

 

(e) Issuance of Class C Common Stock to Founder Members. In connection with the
filing of the Amended and Restated Certificate of Incorporation, each of the
Founder Members shall execute and deliver to Pubco a subscription letter
substantially in the form of Exhibit B hereto to subscribe for and purchase for
a purchase price of $0.0001 per share, the number of shares of Class C Common
Stock set forth opposite the name of each Founder Member on Schedule A hereto,
and Pubco shall accept such subscriptions and agree to issue such shares to the
Founder Members at the effective time of the Amended and Restated Operating
Agreement. At the time of issuance of the shares of Class C Common Stock to the
Founder Members, all of the issued and outstanding common stock of Pubco, if
any, held by the Founder Members pursuant to the Existing Certificate of
Incorporation shall be cancelled.

 

2.2 Other Transactions. Simultaneously with the Reorganization Transactions set
forth above, the parties hereto shall, in connection therewith, take the
following actions described in this Section 2.2 and the IPO (together with the
Reorganization Transactions, the “Transactions” and each a “Transaction”):

 

(a) Registration Rights Agreement. In connection with the issuance of Class B
Common Stock, Class C Common Stock and Common Units to the Members as provided
in Section 2.1, the Members, the Company and Pubco shall enter into that certain
Registration Rights Agreement, substantially in the form filed as Exhibit 10.2
to the Registration Statement (the “Registration Rights Agreement”).

 

(b) Tax Receivable Agreement. In connection with the issuance of Class B Common
Stock, Class C Common Stock and Common Units to the Members as provided in
Section 2.1, Pubco and the Members shall enter into that certain Tax Receivable
Agreement, substantially in the form filed as Exhibit 10.4 to the Registration
Statement (the “Tax Receivable Agreement”).

  

4

 

 

(c) 2019 Equity Incentive Plan. Pubco shall adopt, and each of the Members, as
stockholders of Pubco hereby approve, the 2019 Greenlane Holdings, Inc. Equity
Incentive Plan, substantially in the form filed as Exhibit 10.9 to the
Registration Statement (the “2019 Equity Incentive Plan”).

 

(d) Redemption of Common Units of Members in IPO.  Each of the Members shall
agree to redeem the number of Common Units necessary to meet such Member’s
obligations for the sale of Class A Common Stock pursuant to the Underwriting
Agreement, including shares of Common Stock to be sold upon the exercise of the
underwriters’ over-allotment option,  and Pubco shall agree to issue and deliver
shares of Class A Common Stock upon such redemptions, each pursuant to the terms
of the Common Unit Redemption Agreement dated as of the date hereof, among the
Members, the Company and Pubco substantially in the form of Exhibit C hereto
(the “Common Unit Redemption Agreement”).

 

(e) Issuance of Common Units to Pubco. Pubco shall use the net proceeds (after
payment of all underwriting discounts and commissions in connection with the
IPO) from the sale by Pubco of Class A Common Stock in the IPO (the “Proceeds”)
to purchase from the Company pursuant to the terms of the Common Unit
Subscription Agreement dated the date hereof, between the Company and Pubco,
substantially in the form of Exhibit D hereto (the “Common Unit Subscription
Agreement”), a number of Common Units equal to the number of shares of Class A
Common Stock sold by Pubco in the IPO. Upon receipt of the Proceeds from Pubco,
the Company shall issue to Pubco the number of Common Units set forth in the
immediately preceding sentence.

 

(f) Issuance of Class A Common Stock to Settle Convertible Notes. Pubco shall
issue to the holders of the Convertible Notes shares of Class A Common Stock in
connection with the automatic conversion of the Convertible Notes and in
consideration of the subsequent contribution of the Convertible Notes to the
Company by Pubco, the Company shall issue to Pubco of a number of Common Units
equal to the number of shares of Class A Common Stock issued by Pubco to the
holders of the Convertible Notes, each pursuant to the terms of the Common Unit
Subscription Agreement.

 

2.3 Consent to Transactions.

 

(a) Each of the parties hereto hereby acknowledges, agrees and consents to all
of the Transactions. Each of the parties hereto shall take all reasonable action
necessary or appropriate in order to effect, or cause to be effected, to the
extent within its control, each of the Transactions and the IPO.

 

(b) The parties hereto shall deliver to each other, as applicable, prior to or
at the Effective Time, each of the Reorganization Documents to which it is a
party, together with any other documents and instruments necessary or
appropriate to be delivered in connection with the Transactions.

 

2.4 No Liabilities in Event of Termination; Certain Covenants.

 

(a) In the event that the IPO is abandoned or, unless the Board, the Company and
the Members otherwise agree, the IPO Closing has not occurred by April 30, 2019,
(a) this Agreement shall automatically terminate and be of no further force or
effect except for this Section 2.4 and Sections 4.1, 4.2, 4.3, 4.6, 4.7, 4.8,
4.9, 4.10, 4.11 and 4.12 and (b) there shall be no liability on the part of any
of the parties hereto, except that such termination shall not preclude any party
from pursuing judicial remedies for damages and/or other relief as a result of
the breach by the other parties of any representation, warranty, covenant or
agreement contained herein prior to such termination.

  

5

 

 

(b) In the event that this Agreement is terminated for any reason after the
consummation of any Transaction, but prior to the consummation of all of the
Transactions, the parties agree, as applicable, to cooperate and work in good
faith to execute and deliver such agreements and consents and amend such
documents and to effect such transactions or actions as may be necessary to
re-establish the rights, preferences and privileges that the parties hereto had
prior to the consummation of the Transactions, or any part thereof, including,
without limitation, voting any and all securities owned by such party in favor
of any amendment to any organizational document and in favor of any transaction
or action necessary to re-establish such rights, powers and privileges and
causing to be filed all necessary documents with any governmental authority
necessary to reestablish such rights, preferences and privileges.

 

(c) For the avoidance of doubt, each party hereto acknowledges and agrees that
until the consummation of the Transactions: (i) the parties hereto shall not
receive or lose any voting, governance or similar rights in connection with this
Agreement or the Transactions and (ii) the rights of the parties hereto under
the Existing Company LLC Agreement shall not be effected.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties. Each party hereto hereby represents and
warrants to all of the other parties hereto as follows:

 

(a) The execution, delivery and performance by such party of this Agreement and
of the applicable Reorganization Documents, to the extent a party thereto, has
been or prior to the Effective Time will be duly authorized by all necessary
action. If such party is not an individual, such party is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization or incorporation;

 

(b) Such party has or prior to the Effective Time will have the requisite power,
authority, legal right and, if such party is an individual, legal capacity, to
execute and deliver this Agreement and each of the Reorganization Documents, to
the extent a party thereto, and to consummate the transactions contemplated
hereby and thereby, as the case may be;

 

(c) This Agreement and each of the Reorganization Documents to which it is a
party has been (or when executed will be) duly executed and delivered by such
party and constitutes the legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law) and (iii) an implied covenant of good faith and fair
dealing; and

 

(d) Neither the execution, delivery and performance by such party of this
Agreement and the applicable Reorganization Documents, to the extent a party
thereto, nor the consummation by such party of the transactions contemplated
hereby, nor compliance by such party with the terms and provisions hereof, will,
directly or indirectly (with or without notice or lapse of time or both), (i) if
such party is not an individual, contravene or conflict with, or result in a
breach or termination of, or constitute a default under (or with notice or lapse
of time or both, result in the breach or termination of or constitute a default
under) the organizational documents of such party, (ii) constitute a violation
by such party of any existing requirement of law applicable to such party or any
of its properties, rights or assets or (iii) require the consent or approval of
any Person, except, in the case of clauses (ii) and (iii), as would not
reasonably be expected to result in, individually or in the aggregate, a
material adverse effect on the ability of such party to consummate the
transactions contemplated by this Agreement.

  

6

 

 

Article IV
MISCELLANEOUS

 

4.1 Amendments and Waivers. This Agreement may be modified, amended or waived
only with the written approval of Pubco, the Company, and each of the Members;
provided, however, that any modification, amendment or waiver that would affect
any other party hereto in a manner materially and disproportionately adverse to
such party shall be effective against such party so materially and adversely
affected only with the prior written consent of such party, such consent not to
be unreasonably withheld or delayed. The failure of any party to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
Notwithstanding anything to the contrary in this Section 4.1, nothing in this
Section 4.1 shall be deemed to contradict the provisions of Section 2.4 hereof.

 

4.2 Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by the parties hereto and their respective successors and
permitted assigns.

 

4.3 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail (“e-mail”) transmission, so long as a receipt of such e-mail is requested
and not received by automated response). All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. on a Business Day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed to
have been received on the next succeeding Business Day in the place of receipt.
All such notices, requests and other communications to any party hereunder shall
be given to such party as follows:

 

If to Pubco or the Company addressed to it at:

 

1095 Broken Sound Parkway, Suite 300

Boca Raton, Florida 33487

Attention: Aaron LoCascio, Chief Executive Officer

   Douglas Fischer, General Counsel

E-mail: aaron@gnln.com

                  dfischer@gnln.com

  

7

 

 

With copies (which shall not constitute notice) to:

 

Pryor Cashman LLP

7 Times Square

New York, New York 10036

Attention: Jeffrey C. Johnson

                                                Eric M. Hellige

 

Facsimile: (212) 326-0806

E-mail: jjohnson@pryorcashman.com

                                              ehellige@pryorcashman.com

 

If to a Member, to the address of such Member set forth on the signature page
hereto.

 

4.4 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

 

4.5 Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement, together with the Reorganization Documents, embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, that may have
related to the subject matter hereof in any way.

 

4.6 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware, without regard to the conflicts of law rules of such
State that would result in the application of the laws of any other State.

 

4.7 Jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby (whether
brought by any party or any of its affiliates or against any party or any of its
affiliates) shall be brought in the Delaware Chancery Court or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 4.3 shall be deemed effective service of process on such party.

  

8

 

 

4.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

4.9 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

4.10 Enforcement. Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

 

4.11 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile, e-mail or .pdf format signature(s).

 

4.12 Expenses. Unless otherwise provided in the Reorganization Documents, all
costs and expenses incurred in connection with the negotiation and execution of
this Agreement and the transactions contemplated by this Agreement shall be paid
by the party incurring such cost or expense.

 

[Signature Page Follows]

  

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  

  GREENLANE HOLDINGS, INC.         By:

/s/ Aaron LoCascio

  Name:  Aaron LoCascio   Title: Chief Executive Officer       GREENLANE
HOLDINGS, LLC   By: Greenlane Holdings, Inc., its Manager         By:

/s/ Aaron LoCascio

  Name: Aaron LoCascio   Title: Chief Executive Officer

  

  MEMBERS       CLASS A       JACOBY & CO. INC.       By: /s/ Aaron LoCascio  
Name:  Aaron LoCascio   Title: Co-President       By: /s/ Adam Schoenfeld  
Name: Adam Schoenfeld   Title: Co-President       /s/ Adam Schoenfeld   Adam
Schoenfeld

 

[Signature Page to the Reorganization Agreement]

 

 

 

 

  CLASS B       BETTER LIFE PRODUCTS INVESTMENT GROUP, INC.       By: /s/
Jeffrey Sherman   Name:  Jeffrey Sherman   Title: President       ROCHESTER
VAPOR GROUP, LLC       By: /s/ Clive Fleissig   Name: Clive Fleissig   Title:
Manager       POLLEN GEAR HOLDINGS LLC       By: /s/ Edward Kilduff   Name:
Edward Kilduff   Title: Manager       /s/ Zachary Tapp   Zachary Tapp

 

  /s/ Jay Scheiner   Jay Scheiner       /s/ Sasha Kadey   Sasha Kadey       /s/
Tessa Weaver   Tessa Weaver       /s/ Chad Freling   Chad Freling       /s/
Hisham Boulhimez   Hisham Boulhimez

  

 

 

 

  /s/ Seth Sznapstajler   Seth Sznapstajler       /s/ Joseph Hurwitz   Joseph
Hurwitz       /s/ William Bradford Dulin   William Bradford Dulin       /s/
Matthew Paul   Matthew Paul       /s/ Wade Wilson   Wade Wilson

 

  /s/ Fabian Acuna   Fabian Acuna       /s/ James Leonard   James Leonard      
/s/ Ethan Rudin   Ethan Rudin       /s/ Jason Baum   Jason Baum       /s/ Dawn
Marie Cavanagh   Dawn Marie Cavanagh       /s/ Douglas Fischer   Douglas Fischer

  

 

 



 

SCHEDULE A

 

FOUNDER MEMBERS

  

Name  No. Shares of 
Class C Common Stock  Jacoby & Co. Inc.   67,864,878  Adam Schoenfeld 
 13,021,671 

 

 

 

 

SCHEDULE B

 

NON-FOUNDER MEMBERS

   

Name  No. Shares of
Class B Common Stock  Better Life Products, Inc.   2,512,341  Rochester Vapor
Group, LLC   667,073  Jay Scheiner   364,970  Sasha Kadey   486,630  Zachary
Tapp   364,970  Pollen Gear Holdings LLC   1,324,756  Tessa Weaver   8,577  Chad
Freling   8,577  Hisham Boulhimez   10,292  Seth Sznapstajler   8,577  Joseph
Hurwitz   17,154  William Bradford Dulin   8,577  Matthew Paul   85,770  Wade
Wilson   8,577  Fabian Acuna   8,577  James Leonard   8,577  Ethan Rudin 
 190,600  Jason Baum   31,768  Dawn Marie Cavanagh   8,577  Douglas Fischer 
 31,768 

 

 

 

 

EXHIBIT A

 

Form of Class B Common Stock subscription letter

  

 

 

 

April 17, 2019

 

Greenlane Holdings, Inc.

1095 Broken Sound Pkwy, Suite 300

Boca Raton, FL 33487

Attn: Aaron LoCascio

 

Greenlane Holdings, LLC

1095 Broken Sound Pkwy, Suite 300

Boca Raton, FL 33487

Attn: Aaron LoCascio

 

Re:Subscription for Class B Common Stock

 

Ladies and Gentlemen:

 

The undersigned hereby subscribes for such number of shares (the “Class B
Shares”) of the Class B common stock, par value $0.0001 per share, of Greenlane
Holdings, Inc., a Delaware corporation (the “Company”), as is equal to the
number of “Common Units” of Greenlane Holdings, LLC, a Delaware limited
liability company (the “Greenlane LLC”), that the undersigned will hold
immediately after giving effect to the “Recapitalization” contemplated by that
certain Third Amended and Restated Operating Agreement of Greenlane LLC
substantially in the form filed as Exhibit 10.3 to the Registration Statement on
Form S-1 filed by the Company pursuant to the Securities Act of 1933, as
amended, with the U.S. Securities and Exchange Commission on March 20, 2019 (the
“Operating Agreement”). Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Operating Agreement.

 

The Class B Shares to be issued to the undersigned shall be issued upon the
effectiveness of the Recapitalization contemplated by the Operating Agreement,
and the aggregate consideration to be paid for such Class B Shares shall be
equal to the total number of such Class B Shares multiplied by the par value of
each Class B Share (which amount is agreed to be at least 100% of the fair
market value of the Class B Shares on the date hereof).

 

The purchase price for the Class B Shares shall be paid by Greenlane LLC to the
Company, and the undersigned hereby authorizes Greenlane LLC to pay the purchase
price for the Class B Shares and to adjust the undersigned’s Capital Account to
give effect to such payment. Notwithstanding the provisions of Section 4.01 of
the Operating Agreement, the undersigned hereby consents to Greenlane LLC paying
the purchase price for the Class B Shares to the Company on its behalf, and to
also paying the purchase price to the Company on behalf of each other Member of
Greenlane LLC that is subscribing for shares of the Class B common stock or
shares of the Class C common stock of the Company on or about the date of this
letter, with such amounts to be allocated to the members in proportion to the
amounts paid on behalf of such member.

 

The undersigned hereby acknowledges that the Company will issue the Class B
Shares without their registration under the Securities Act of 1933, as amended
(the “Act”); therefore, the Class B Shares may not be resold or transferred
unless they are registered under the Act or unless an exemption from
registration is available. The transfer of the Class B Shares is also subject to
restriction under the Amended and Restated Certificate of Incorporation of the
Company. The undersigned hereby further acknowledges that the Class B Shares
shall be subject to any vesting restrictions applicable to the Common Units held
by the undersigned.

 

[Signature Page Follows]

  

 

 

 

Please use the address set forth beneath the signature of the undersigned below
for registration of the Class B Shares.

 

Please confirm your receipt and acceptance of the undersigned’s subscription for
the Class B Shares and the other items set forth herein by signing in the space
provided below.

  

  Very truly yours,           Name:   Address:                               Tax
ID#:  

   

ACKNOWLEDGED and AGREED TO

this ____ day of April, 2019

 

GREENLANE HOLDINGS, INC.       By:     Name:  Aaron LoCascio   Title: Chief
Executive Officer       GREENLANE HOLDINGS, LLC       By:     Name: Aaron
LoCascio   Title: Chief Executive Officer  

  

 

 

 

EXHIBIT B

 

Form of Class C Common Stock subscription letter

  

 

 

 

April 17, 2019

 

Greenlane Holdings, Inc.

1095 Broken Sound Pkwy, Suite 300

Boca Raton, FL 33487

Attn: Aaron LoCascio

 

Greenlane Holdings, LLC

1095 Broken Sound Pkwy, Suite 300

Boca Raton, FL 33487

Attn: Aaron LoCascio

 

Re:Subscription for Class C Common Stock

 

Ladies and Gentlemen:

 

The undersigned hereby subscribes for such number of shares (the “Class C
Shares”) of the Class C common stock, par value $0.0001 per share, of Greenlane
Holdings, Inc., a Delaware corporation (the “Company”), as is equal to three
times the number of “Common Units” of Greenlane Holdings, LLC, a Delaware
limited liability company (the “Greenlane LLC”), that the undersigned will hold
immediately after giving effect to the “Recapitalization” contemplated by that
certain Third Amended and Restated Operating Agreement of Greenlane LLC
substantially in the form filed as Exhibit 10.3 to the Registration Statement on
Form S-1 filed by the Company pursuant to the Securities Act of 1933, as
amended, with the U.S. Securities and Exchange Commission on March 20, 2019 (the
“Operating Agreement”). Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Operating Agreement.

 

The Class C Shares to be issued to the undersigned shall be issued upon the
effectiveness of the Recapitalization contemplated by the Operating Agreement,
and the aggregate consideration to be paid for such Class C Shares shall be
equal to the total number of such Class C Shares multiplied by the par value of
each Class C Share (which amount is agreed to be at least 100% of the fair
market value of the Class C Shares on the date hereof).

 

The purchase price for the Class C Shares shall be paid by Greenlane LLC to the
Company, and the undersigned hereby authorizes Greenlane LLC to pay the purchase
price for the Class C Shares and to adjust the undersigned’s Capital Account to
give effect to such payment. Notwithstanding the provisions of Section 4.01 of
the Operating Agreement, the undersigned hereby consents to Greenlane LLC paying
the purchase price for the Class C Shares to the Company on its behalf, and to
also paying the purchase price to the Company on behalf of each other Member of
Greenlane LLC that is subscribing for shares of the Class B common stock or
shares of the Class C common stock of the Company on or about the date of this
letter, with such amounts to be allocated to the Members in proportion to the
amounts paid on behalf of such Member.

 

The undersigned hereby acknowledges that the Company will issue the Class C
Shares without their registration under the Securities Act of 1933, as amended
(the “Act”); therefore, the Class C Shares may not be resold or transferred
unless they are registered under the Act or unless an exemption from
registration is available. The transfer of the Class C Shares is also subject to
restriction under the Amended and Restated Certificate of Incorporation of the
Company.

 

[Signature Page Follows]

  

 

 

 

Please use the address set forth beneath the signature of the undersigned below
for registration of the Class C Shares.

 

Please confirm your receipt and acceptance of the undersigned’s subscription for
the Class C Shares and the other items set forth herein by signing in the space
provided below.

 

  Very truly yours,           Name:   Address:                               Tax
ID#:  

   

ACKNOWLEDGED and AGREED TO

this ____ day of April, 2019

 

GREENLANE HOLDINGS, INC.       By:     Name:  Aaron LoCascio   Title: Chief
Executive Officer       GREENLANE HOLDINGS, LLC       By:     Name: Aaron
LoCascio   Title: Chief Executive Officer  

    

 

 

 

EXHIBIT C

 

Form of Common Unit Redemption Agreement

 

 

 

 

 

EXHIBIT D

 

Form of Common Unit Subscription Agreement

 

 



 

